Title: To Benjamin Franklin from John Jay, 13 July 1781
From: Jay, John
To: Franklin, Benjamin


Dear Sir,
Madrid 13. July 1781.
I have received your Favor respecting the Pump at aldgate.
I have since (two Days Ago) recd. Letters from Congress assuring me that no further Bills shall be drawn upon me.
These Dispatches have given me so much Business that I am obliged to desire Mr. Carm to write you the News, and to assure you without further additions to this Letter that I am most sincerely, Your aff. obliged Friend & Servant.
(signed) John Jay.
His Excelly. Doctr. Franklin.
